AMENDMENT NO. 3, dated as of May 28, 2014 (this “Amendment”), in respect of the
Amended and Restated Superpriority Debtor-in-Possession Credit Agreement dated
as of July 12, 2013 (as amended, supplemented or otherwise modified, the “DIP
Credit Agreement”) by and among Exide Technologies, a Delaware corporation and a
debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code (the “US
Borrower”), Exide Global Holding Netherlands C.V., a limited partnership
organized under the laws of the Netherlands (the “Foreign Borrower” and,
together with the US Borrower, the “Borrowers”), the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., a national banking association, as
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, the “Agent”). Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to them in the DIP Credit
Agreement.

WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after this Amendment becomes
effective, refer to the DIP Credit Agreement as amended hereby.

SECTION 2 . Amendments to the DIP Credit Agreement.

(a) Section 7.2 of the DIP Credit Agreement is hereby amended by replacing
(x) the reference to “$85,000,000” with a reference to “$120,000,000” and
(y) the reference to $90,000,000” with a reference to “$120,000,000”;

(b) Exhibit W-2 to the DIP Credit Agreement is hereby amended by replacing the
reference to “May 31, 2014” in clause (b) with a reference to “June 30, 2014”;

(c) Schedule 1.1 to the DIP Credit Agreement is hereby amended by:

(i) amending the definition of “Capital Expenditures” by inserting the following
immediately prior to the period at the end thereof:

“; provided that “Capital Expenditures” shall not include expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed from insurance proceeds or compensation awards paid on
account of a Casualty Event”

(ii) amending and restating the definition of “Factoring Foreign Subsidiary” in
its entirety to read as follows:

““Factoring Foreign Subsidiary” means (i) any Subsidiary of the Company
domiciled in France, Germany, Italy, Poland or Spain or Sweden and having
outstanding factoring arrangements in place on the Closing Date or (ii) any
Subsidiary of the Company domiciled in Belgium, Denmark, Finland, Luxembourg,
the Netherlands, Norway or Sweden.”

(iii) amending the definition of “Lender Group Expenses” by deleting the
reference to “and” immediately prior to the reference to “(i)” and inserting the
following immediately prior to the period at the end thereof:

“and (j) reasonable out-of-pocket costs and expenses payable to any other
third-party advisors engaged by the Agent in its reasonable discretion in
connection with the Loan Documents”

(iv) amending clause (v) of the definition of “Permitted Dispositions” by
replacing (x) the reference to “€75,000,000 at any time” with a reference to
“€100,000,000 (for the avoidance of doubt, determined on a net basis) as of the
end of any calendar month” and (y) the reference to “90%” with a reference to
“70%”; and

(v) amending the definition of “Quarterly CapEx Limit” by replacing the
reference to “25,000,000” with a reference to “$36,000,000”.

SECTION 3 . Consent to Rupee Letter of Credit. The parties hereto hereby agree
that, notwithstanding anything to the contrary in any Loan Document, that
certain letter of credit number TFTS-889312 issued on May 2, 2014 by JPMorgan
Chase Bank, N.A., in its capacity as Issuing Lender, in favor of HDFC Bank
Limited in an amount equal to INR112,000,000.00 (the “Rupee Letter of Credit”)
shall be deemed to constitute a Multicurrency Letter of Credit denominated in
Dollars. The parties further agree that, at any time of determination, (a) the
aggregate undrawn amount of the Rupee Letter of Credit and (b) the amount of any
Multicurrency Revolver Letter of Credit Disbursement with respect to the Rupee
Letter of Credit shall be deemed to be the equivalent in Dollars of the
applicable amount in Indian rupees, as determined by Agent, at such time on the
basis of the Spot Rate at such time. The Borrower’s reimbursement obligations in
respect of drawings on the Rupee Letter of Credit, and the obligations of each
Multicurrency Revolver Lender to acquire a participation therein and to fund its
Pro Rata Share of any Multicurrency Revolver Advance made or deemed made with
respect to the Rupee Letter of Credit, and all Letter of Credit fees with
respect thereto, shall be denominated in Dollars.

SECTION 4 Representations and Warranties; No Default. The Borrowers represent
and warrant that (a) the representations and warranties of the Loan Parties set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
Amendment Effective Date (as defined below), as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or true and correct, as the case may
be) as of such earlier date) and (b) no Default or Event of Default has occurred
and is continuing on the Amendment Effective Date (as defined below).

SECTION 5 . Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 6 . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 7 . Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 8 . Effectiveness. This Amendment shall become effective (the “Amendment
Effective Date”) when (a) the Agent shall have received from each of the Loan
Parties, the Required Revolver Lenders and the Required Term Lenders a
counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Agent) that such party has signed a
counterpart hereof, (b) the Borrowers shall have paid, or caused to be paid, all
fees and expenses required to be paid by them pursuant to the Loan Documents and
that certain Engagement Letter, dated as of May 19, 2014, between J.P. Morgan
Securities LLC and the US Borrower and (c) the Borrowers shall have paid, or
caused to be paid, (i) to the Agent, for the account of each Revolver Lender
that consents to the Amendment on or prior to the date hereof, fees (any such
fees, the “Revolver Amendment Fees”) in an amount equal to 0.10% of such
Revolver Lender’s Revolver Commitment as of the Amendment Effective Date and
(ii) to the Agent, for the account of each Term Lender that consents to the
Amendment on or prior to the date hereof, fees (any such fees, the “Term
Amendment Fees” and, together with the Revolver Amendment Fees, the “Amendment
Fees”) in an amount equal to 0.10% of such Term Lender’s outstanding Term
Advances as of the Amendment Effective Date, it being understood that (x) once
paid, any amounts payable hereunder or any part thereof payable hereunder shall
not be refundable under any circumstances and (y) all amounts payable hereunder
shall be paid in immediately available funds and shall not be subject to
reduction by way of setoff or counterclaim.

[Remainder of page intentionally blank]

 
JPMORGAN CHASE BANK, N.A., as Agent
By:
Name:
Title:

 
EXIDE TECHNOLOGIES
a Delaware corporation, as US Borrower
By:
Name:
Title:

 
EXIDE GLOBAL HOLDING NETHERLANDS C.V.
a limited partnership organized and existing under the laws of the Netherlands,
represented by Exide Technologies, its general partner, as Foreign Borrower
By:
Name:
Title:

 
[LENDERS]
By:
Name:
Title:

